DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/22/2021 has been entered.  Claims 1-28 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-9 in the reply filed on 02/22/2021is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims in the application can be made without serious burden.  This is not found persuasive because this a national stage application and it is lack of special technical feature and not burden which is the factor which affects restriction in national stage applications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 10-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 3 is objected to because of the following informalities:  original claim 3 ended with two periods and the change is not shown by brackets or strikethrough in the amendment filed 02/22/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 17, the size range for the solid silica nanoparticles is recited as “( )”.  There is no range recited.  It appears the size range should be from 5-200 nm as recited in claim 1.  Claims 4-9 do not further clarify this issue.  Therefore, claims 4-9 are included in this rejection.
Regarding claims 4-9, each of these claims are drawn to the method.  However, each of claims 4-9 depend on claim 3 with is a coating.  It is unknown whether claims 4-9 are further limiting the method of the product by process claim 3.  Then claims 4-9 should be drawn to the coating and further limiting the steps.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney et al. (WO 2013/017267 A1).
Regarding claim 1, Carney et al. disclose a single layer application consisting of a single porous silicate layer as shown in Example 1.  A 2% or 4% concentration of potassium silicate is applied to a glass surface.  Therefore, the silicate is 100% of the coating after drying.  The glass surface has a temperature between 15°C and 80°C which includes ambient temperature.  
However, Carney et al. does not disclose the coating exhibits an abrasion test result of over 65% when said coating is subject to an abrasion test consisting of 2000 strokes with a 1 cm x 1 cm felt pad with 500g of force over the coating and having a HAST result of over 95%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the energy transmission enhancement coating is curable at low temperatures.  For example the inventive coating solution may be cured at 50°C for 8 hours and provide excellent abrasion resistance [0008].  Therefore, the claimed effects and physical properties, i.e. disclose the coating exhibits an abrasion test result of over 65% when said coating is subject to an abrasion test consisting of 2000 strokes with a 1 cm x 1 cm felt pad with 500g of force over the coating and having a HAST result of over 95% would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the .

Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney et al. (WO 2013/017267 A1).
Regarding claim 3, Carney et al. disclose a single layer application consisting of a single porous silicate layer as shown in Example 1.  A 2% or 4% concentration of potassium silicate is applied to a glass surface.  Therefore, the silicate is 100% of the coating after drying.  The glass surface has a temperature between 15°C and 80°C which includes ambient temperature.  
Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
However, Carney et al. does not disclose the coating exhibits an abrasion test result of over 65% when said coating is subject to an abrasion test consisting of 2000 strokes with a 1 cm x 1 cm felt pad with 500g of force over the coating and having a HAST result of over 95%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, 
Regarding claims 4-5, Carney et al. disclose solar photovoltaic systems which would include photovoltaic panel or photovoltaic array (P11/L23-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (WO 2013/017267 A1).
	Regarding claim 1, Carney et al. disclose a single layer application consisting of a single porous silicate layer as shown in Example 1.  A 2% or 4% concentration of potassium silicate is applied to a glass surface.  Therefore the silicate is 100% of the coating after drying.  The glass surface has a temperature between 15°C and 80°C which includes ambient temperature.  It would be obvious to one of ordinary skill in the art before the effective filing date to adjust the temperature of the glass to the lower part of the range since it would be lower cost.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 		  
However, Carney et al. does not disclose the coating exhibits an abrasion test result of over 65% when said coating is subject to an abrasion test consisting of 2000 strokes with a 1 cm x 1 cm felt pad with 500g of force over the coating and having a HAST result of over 95%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the energy transmission enhancement coating is curable at low temperatures.  For example the inventive coating solution may be cured at 50°C for 8 hours and provide excellent abrasion resistance [0008].  Therefore, the claimed effects and physical properties, i.e. disclose the coating exhibits an abrasion test result of over 65% when said coating is subject to an abrasion test consisting of 2000 strokes with a 1 cm x 1 cm felt pad with 500g of force over the coating and having a HAST result of over 95% would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (WO 2013/017267 A1).
	Regarding claim 3, Carney et al. disclose a single layer application consisting of a single porous silicate layer as shown in Example 1.  A 2% or 4% concentration of potassium silicate is applied to a glass surface.  Therefore the silicate is 100% of the coating after drying.  The glass surface has a temperature between 15°C and 80°C which includes ambient temperature.  It would be obvious to one of ordinary skill in the art before the effective filing date to adjust the temperature of the glass to the lower part of the range since it would be lower cost.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	  
Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
However, Carney et al. does not disclose the coating exhibits an abrasion test result of over 65% when said coating is subject to an abrasion test consisting of 2000 strokes with a 1 cm x 1 cm felt pad with 500g of force over the coating and having a HAST result of over 95%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by 
Regarding claims 4-5, Carney et al. disclose solar photovoltaic systems which would include photovoltaic panel and photovoltaic panel array (P11/L23-26).
Regarding claim 6, Carney et al. disclose solar thermal glass which may be used for a multi-pane architectural glass (P11/L23-26).
Regarding claim 7, Carney et al. disclose light transmission control of multi-pane architectural glass (glass windowpane) (P11/L23-26).
Regarding claims 8-9, it would be expected that the solar thermal glass, glass mirrors, or multi-pane architectural glass would be out of doors or indoors.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon Se Jin (KR 20120009865 A, Machine translation attached) teaches a solar battery coating apparatus.
Aben et al. (US 2014/0030429 A1) teach a process for depositing an anti-reflective layer on a transparent flat substrate.
Yang et al. (US 2016/0289498 A1) teach fluid compositions which are coated on a substrate.
Dave (US 2012/0040179 A1) teach coatings, which are anti-reflective, abrasion resistant, and anti-soiling.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767